785 F.2d 895
1986-1 Trade Cases   67,098
BALOGH'S OF CORAL GABLES, INC., David R. Balogh, Inc., andBalogh Jewelers of Hallandale, Inc., Plaintiffs-Appellants,v.Irving GETZ, Mayor's Jewelers, Inc., and Rolex Watch, USA,Defendants-Appellees.
No. 84-5731.
United States Court of Appeals,Eleventh Circuit.
March 14, 1986.

Joel D. Eaton, Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow & Olin, P.A. Miami, Fla., for plaintiffs-appellants.
David L. Ross, Greenberg, Traurig, Hoffman, Lipoff, Quental & Wolff, P.A., Miami, Fla., for Getz/Mayor's.
Brian F. Spector, Kenny Nachwalter & Seymour, P.A., Miami, Fla., and Stephen Ruffino, Gibney, Anthony & Flaherty, Donald J. Williamson, John F. Flaherty, New York City, for Rolex.
Appeal from the United States District Court for the Southern District of Florida;  Jose A. Gonzalez, Jr., Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion December 16, 1985, 11th Cir., 1985, 778 F.2d 649)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by this Court en banc without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.